 

Investment Evolution Coin Ltd.

 

MRAL Blockchain, LLC

 

Loan Agreement

 

 

 

 

Table of Contents

 



1 Definitions and Interpretation 1     2 Conditions Precedent 1     3 Loan 1    
4 Repay Loan 1     5 Interest 2     6 Default 2     7 Pay Costs and Duties 3    
8 General 3     SCHEDULE 1 6 Part 1 – Definitions 6 Part 2 - Interpretation 6  
  SCHEDULE 2 8





 

 

 

 

DATED 8th of June 2018

 

parties

 

Investment Evolution Coin Ltd. (the “Lender”)

 

MRAL BLockchain, llc (the “Borrower”)

 

BACKGROUND

 

A. The Borrower has requested the Lender to lend to the Borrower the Loan on
repayment terms referred to in this Agreement.     B. The Lender has agreed to
this request on the condition, amongst other things, that this Agreement is
entered into.

 

OPERATIVE PROVISIONS

 

1. Definitions and Interpretation       In the interpretation of this clause 1,
unless inconsistent with the subject or context each of the expressions defined
in Part 1 of Schedule 1 shall have the meaning there assigned to it and the
provisions of Part 2 of Schedule 1 shall apply.     2. Conditions Precedent    
  The Lender shall not be required to make the Loan to the Borrower until the
Lender has received this Agreement duly executed to the Lender’s satisfaction.  
  3. Loan     3.1 Subject to the terms of this Agreement, the Lender commits to
make the Loan available to the Borrower for drawdown upon receipt of Drawdown
Notices.     3.2 To make a drawdown under the Loan the Borrower must deliver to
the Lender a completed Drawdown Notice on the proposed Drawdown Date.     3.3
The Borrower may cancel the Loan offered under this Agreement at any time after
the date of this Agreement by notice in writing to the Lender. Should the
Borrower cancel the Loan under this clause 3.3, then the Borrower must repay to
the Lender that portion of the Loan that has been drawn down and is outstanding
as well as any outstanding interest at the cancellation date.     4. Repay Loan
      In consideration of the payment of the Loan by the Lender to the Borrower
(the receipt of which the Borrower acknowledges) the Borrower agrees to repay
the Loan to the Lender by the Repayment Date.

 

1 

 

 

5. Interest     5.1 Interest Rate

 

  (a) The Borrower also agrees to pay to the Lender interest on any drawdown
made under the Loan (or on so much of the Loan that has been drawn down and
remains outstanding or on any judgment or order in which the same may become
merged) calculated on daily balances at the Interest Rate from the Drawdown Date
up to and including the date of repayment of the particular drawdown of the
Loan.         (b) For the avoidance of doubt, if the Loan is not drawn down by
the Borrower, the Borrower is not required to pay any interest on the Loan.

 

5.2 Date of Payment       Interest will be paid in arrears on each Interest
Payment Date while the Loan or any part of it shall remain outstanding, and also
on the Repayment Date. The first of such interest payments shall be made on the
Interest Payment Date next occurring after the Loan (or any part thereof) is
paid to the Borrower.     6. Default     6.1 Events of Default – Consequences  
    If any of the events and circumstances referred to in Clauses 6.2 to 6.9
occur (each constituting an Event of Default) THEN the Borrower shall be and
shall be deemed to be in default under this Agreement and the Loan shall at the
option of the Lender but only at such option (the Lender not being bound to
notify the exercise or non-exercise of such option to the Borrower) become and
be payable to and recoverable by the Lender immediately as if the time for
repayment of the same had arrived notwithstanding anything in this Agreement to
the contrary and if there is any outstanding commitment upon the Lender in
respect of any of the Loan the Lender may decline to meet such commitment.    
6.2 Default in Other Provisions/Agreements       It shall be an Event of Default
if default shall be made in the strict observance or performance of any term
covenant or condition in this Agreement or any default occurs under any
agreement contained or referred to or implied in this Agreement.     6.3
Execution       It shall be an Event of Default if any execution or other
process of any Court or other authority or any distress is issued out against or
levied upon any of the Borrower’s assets.     6.4 Agreement Becomes
Unenforceable       It shall be an Event of Default if any Agreement is
terminated or is liable to be terminated or is or becomes void, voidable,
illegal, invalid or otherwise unenforceable or, in the reasonable opinion of the
Lender is likely to become void, voidable, illegal, invalid or otherwise
unenforceable.     6.5 Material Adverse Change       It shall be an Event of
Default if, in the reasonable opinion of the Lender, there has been a material
adverse change in the financial position of the Borrower, or the Lender’s
security for the Loan is materially diminished or is in jeopardy.     6.6
Receiver/Liquidator Appointed       It shall be an Event of Default if a
liquidator, provisional liquidator, official manager or a receiver or a receiver
and manager is appointed of any of the assets of the Borrower, or if any event
or circumstance occurs whereby, in the reasonable opinion of the Lender, any of
the foregoing could or is likely to occur.

 

2 

 

 

6.7 Unable to Pay Debts       It shall be an Event of Default if, in the
reasonable opinion of the Lender, the Borrower is unable to pay its debts from
its own money as they fall due.     6.8 Judgments       It shall be an Event of
Default if a judgment for an amount of $50,000 or 10% of the Loan (which ever is
the lesser) is signed or entered against the Borrower, and remains unsatisfied
or is not appealed against for a period of 7 days.     6.9
Representation/Warranty Incorrect       It shall be an Event of Default if any
representation or warranty made by the Borrower or if the answers to the
Lender’s requisitions, or if any other representation warranty or statement made
in writing by the Borrower to the Lender in connection with this Agreement or
the financial accommodation made under it shall be proved to have been incorrect
in any material respect when made.     7. Pay Costs and Duties       The
Borrower shall pay all costs and expenses (including legal fees and stamp duty
payable upon or arising out of this Agreement or the advancing of the Loan)
incurred by the Lender in the negotiation, preparation, execution,
implementation and enforcement of this Agreement.     8. General     8.1
Confidentiality

 

  (a) Subject to clause 8.1(b), the contents of this Loan Agreement and all
books accounts records documents and information made available to any party for
the purposes of entering into this Loan Agreement or in the course of the
performance of this Loan Agreement shall be kept confidential and shall not be
disclosed to any other person without the written consent of the other parties.
        (b) Clause 8.1(a) shall not apply to any disclosure:

 

  (i) required by law;         (ii) required by any applicable stock exchange
listing rules;         (iii) made in good faith to officers employees legal and
other advisors and auditors of any party under a duty of confidentiality;      
  (iv) by a party to its bankers or other financial institutions to the extent
required for the purpose of raising funds or maintaining compliance with credit
arrangements;         (v) required by this Loan Agreement or necessary for or
incidental to the performance of the obligations and duties contained in this
Loan Agreement including in connection with an exercise of rights or a dealing
with rights or obligations under this Loan Agreement; and         (vi) of
information in the public domain otherwise than due to a breach of clause
8.1(a).

 

  (c) Each party consents to disclosures made in accordance with this clause
8.1. This clause supersedes any pre-existing agreements between the parties
about confidentiality.

 

3 

 

 

8.2 Notices

 

  (a) All notices and other communications provided for or permitted under this
Loan Agreement or otherwise shall be sent by certified or registered mail with
postage prepaid, by hand delivery or by email transmission as follows:

 

  (i) if to the Borrower, to it at:             Name: MRAL Blockchain, LLC    
Address: 3960 Howard Hughes Parkway, Suite 490, Las Vegas, NV 89169 USA    
Email: mral@mramazingloans.com           (ii) if to the Lender, to it at:      
      Name: Investment Evolution Coin Ltd.     Address: 8 Marina Boulevard
#05-02, Marina Bay Financial Centre, Singapore 018981     Email:
info@investmentevolution.com

 

    or to the party’s lawyer or to such other address or person as either party
may specify by notice in writing to the other.           (b) All such notices or
communications shall be deemed to have been duly given or made:             (i)
3 Business Days after being deposited in the mail with postage prepaid; or      
      (ii) when delivered by hand; or             (iii) if sent by facsimile
transmission, on production of a report from the sending machine which indicates
that the facsimile was sent in its entirety to the facsimile number of the
recipient.

 

  (c) Despite clause 8.2(b) notices received after 5.00pm in the place of
receipt or on a non-Business Day are taken to be received at 9.00am on the next
Business Day.         (d) Notices or other written communications by a party’s
lawyer (for example, varying a date for the payment of money) will be treated as
given with that party’s authority.

 

8.3 Deemed Service

 

  All such notices or communications shall be deemed to have been duly given or
made:         (a) 7 days after being deposited in the mail with postage prepaid;
        (b) When delivery by hand; and         (c) If sent by facsimile
transmission, when receipt acknowledged.

 

8.4 Counterparts

 

  This Agreement may be signed in any number of counterparts with the same
effect as if the signatures to each counterpart was on the same instrument.

 

8.5 Waiver and Variation

 

  (a) A party’s failure or delay to exercise a power, right or remedy pursuant
to this Agreement does not operate as a waiver of that power, right or remedy.  
      (b) The exercise of a power or right does not preclude:

 



4 

 



 

  (i) its future exercise; or         (ii) the exercise of any other power or
right.

 

  (c) A provision of or a right created under this Agreement may not be:        
    (i) waived except in writing signed by the party granting the waiver; or    
        (ii) varied except in writing signed by the parties.           (d) The
waiver of a power or right is effective only in respect of the specific instance
to which it relates and for the specific purpose for which it is given.

 

8.6 Assignment       No party can assign its interest in this Agreement without
the prior written consent of the other.     8.7 Governing Law       This
Agreement shall be governed by and construed in accordance with the law of
Singapore and the parties to this Agreement submit to the non-exclusive
jurisdiction of the Singapore Courts.

 

5 

 

 

SCHEDULE 1

 

Part 1 – Definitions

 

In this Loan Agreement, unless the context otherwise indicates, each of the
following expressions shall have the meaning assigned to it below:

 

Agreement means this agreement as it may be varied from time to time.    
Borrower means each person named in this Agreement as the Borrower; the
expression includes the successors and assigns of each Borrower.     Drawdown
Date means the initial drawdown date of the Loan and each subsequent date on
which a drawdown of the Loan occurs.     Drawdown Notice means a drawdown notice
in the form contained in Schedule 2.     Event of Default means each of the
events or circumstances defined in this Agreement as constituting an Event of
Default.     Interest Payment Date means the last business day of each month and
the Repayment Date.     Interest Rate means 12% per annum.     Lender means each
person named in this Agreement as the Lender; the expression includes the
successors and assigns of each Lender.     Loan means the sum of up to
$20,000,000 agreed to be advanced by the Lender to the Borrower on the
conditions set out in this Agreement.     Repayment Date means 7 June 2023.    
Term means the period from 8 June 2018 up to and including 7 June 2023.

 

Words or expressions that are defined in this Loan Agreement appear throughout
this Loan Agreement with the same initial capital letters, however if the
initial capital letters are omitted they have the same meaning unless the
context otherwise requires.

 

Part 2 - Interpretation

 

In this Loan Agreement:

 

1. headings are for convenience only and do not affect the interpretation of
this Loan Agreement;     2. reference to any statute or statutory provision
shall include any modification or re-enactment of, or any legislative provisions
substituted for, and all legislation and statutory instruments issued under such
legislation or such provision;     3. words denoting the singular shall include
the plural and vice versa;

 

6 

 

 

4. words denoting individuals shall include corporations, associations,
trustees, instrumentalities and partnerships and vice versa;     5. words
denoting any gender shall include all genders;     6. references to Parties,
Parts, clauses, Annexures and Schedules are references to Parties, Parts,
clauses, Annexures and Schedules to this Loan Agreement as modified or varied
from time to time;     7. references to any document, deed or agreement shall
include references to such document or agreement as amended, novated,
supplemented, varied or replaced from time to time;     8. a party includes the
party’s representatives, administrators and permitted assigns;     9. all
references to dates and times are to Singapore time;     10. all references to
“$” and “dollars” are to the lawful currency of USA unless otherwise expressly
stated;     11. if a party consists of more than one person this binds them
jointly and each of them severally;     12. “including” and similar expressions
are not words of limitation;     13. where a word or expression is given a
particular meaning, other parts of speech and grammatical forms of that word or
expression have a corresponding meaning;     14. reference to any body other
than a party to this document (including, without limitation, an institute,
association or authority), whether or not it is a statutory body:

 

  (a) which ceases to exist, or         (b) whose powers or function are
transferred to any other body,         refers to the body which replaces it or
which substantially succeeds to its powers or functions.

 

7 

 

 



SCHEDULE 2

 

Drawdown Notice

 

TO: Investment Evolution Coin Ltd. (“LENDER’)     FROM: MRAL BLOCKCHAIN, LLC
(“BORROWER”)     LOAN FACILITY DATED: 8th June 2018 (“Agreement”)

 

The Borrower gives notice to the Lender that it requires a drawdown under the
Loan Facility:

 

A The amount required to be drawn down is $________________.     B The purpose
of the drawdown is to provide working capital and consumer loan capital for the
Borrower’s business.     C The Drawdown Date is
________________________________.     D You are authorised and directed to pay
the proceeds to MRAL Blockchain, LLC or as directed by it.

 

The Borrower represents and warrants that at the date of this notice all
representations and warranties given by the Borrower in this Agreement remain
true and correct and that no Event of Default subsists and no event has occurred
which by the giving of notice or lapse of time or both would be an Event of
Default.

 

Dated:

 

For and on behalf of the Borrower:

 

    MRAL BLOCKCHAIN, LLC  

 

8 

 

 

EXECUTION PAGE

 

EXECUTED by INVESTMENT EVOLUTION COIN LTD.

)

)

)

  /s/ Paul Mathieson    

Director/Chief Executive Officer

 

PAUL MATHIESON

    Name    

 

EXECUTED by MRAL BLOCKCHAIN, LLC

)

)

)

  /s/ Carla Cholewinski    

Chief Operating Officer

 

CARLA CHOLEWINSKI

    Name    

 

9 

 

 



 